Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 1 of 26 PageID #: 24680




 SPN/MKM/KDE/PTH/KTF
 F. #2015R00747

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------X

 UNITED STATES OF AMERICA

       - against -                               Docket No. 15-CR-252 (S-3) (PKC)

 FULL PLAY GROUP, SA,
 HERNAN LOPEZ and
 CARLOS MARTINEZ,

                        Defendants.

 ---------------------------X




                THE GOVERNMENT’S MEMORANDUM OF LAW IN
            OPPOSITION TO DEFENDANTS’ MOTIONS FOR SEVERANCE




                                          SETH D. DUCHARME
                                          ACTING UNITED STATES ATTORNEY
                                          Eastern District of New York
                                          271 Cadman Plaza East
                                          Brooklyn, New York 11201



 Samuel P. Nitze
 M. Kristin Mace
 Keith D. Edelman
 Patrick T. Hein
 Kaitlin T. Farrell
 Assistant U.S. Attorneys
      (Of Counsel)
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 2 of 26 PageID #: 24681




                                 PRELIMINARY STATEMENT

                The government respectfully submits this memorandum of law in opposition

 to the motion for severance filed by defendants Hernan Lopez and Carlos Martinez and

 subsequently joined by corporate defendant Full Play Group, SA (“Full Play”). Lopez,

 Martinez, Full Play, and several co-defendants not presently before the Court are charged by

 superseding indictment with wire fraud conspiracy, multiple counts of substantive wire

 fraud, and money laundering conspiracy in connection with their participation in a years-long

 scheme involving the payment of millions of dollars in bribes to obtain lucrative media and

 marketing rights to the Copa Libertadores, a professional club-team tournament based in

 South America, and other events. See United States v. Full Play Group, SA, et al., 15-CR-

 252 (PKC) (S-3) (ECF Dkt. No. 1337) (the “Indictment” or “Ind.”) at ¶¶ 70-74, 129-35

 (describing Copa Libertadores bribery scheme involving Lopez, Martinez, and Full Play,

 among others (the “Copa Libertadores Scheme”)). The Indictment also includes charges

 against Full Play and other defendants in which Lopez and Martinez are not charged,

 including a racketeering (“RICO”) conspiracy count. Ind. ¶¶ 114-15.

                By motion dated July 6, 2020, Lopez and Martinez seek an order (1) severing

 them from Full Play for an entirely separate trial, or, in the alternative, severing the counts in

 which they are not named, and (2) a derivative request to strike from the Indictment the

 language in any severed counts as surplusage. (ECF Dkt. No. 1408 (hereafter “Mot.” or

 “Motion”)). Full Play joined in the Motion by way of a response filed on July 24, 2020, to

 the extent Lopez and Martinez are seeking severance from Full Play. ECF Dkt. No. 1423

 (“FP Mot.”). Martinez and Lopez seek severance from Full Play – and Full Play from

 Martinez and Lopez – notwithstanding that Full Play is charged as a co-defendant in every


                                                 1
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 3 of 26 PageID #: 24682




 one of the 13 counts in which Lopez and Martinez are named as defendants and that evidence

 of those offenses will overlap substantially with evidence of the other charges in which Full

 Play is named. The law strongly favors joint trials of defendants who are indicted together to

 avoid the inefficiency and waste of resources invited by the defendants. Moreover, the

 defendants have not identified any realistic prospect that their trial rights would be

 prejudiced by a joint trial.

                Accordingly, and for the reasons set forth below, the Court should deny the

 defendants’ motions in their entirety without prejudice to renewal closer to trial (1) to the

 limited extent the motion seeks to sever defendants not before the Court, or counts in which

 none of the three defendants currently before the Court are charged, and (2) to strike surplus

 language relating to later-severed defendants and counts.

                                        BACKGROUND

                On May 20, 2015, a grand jury in the Eastern District of New York returned a

 47-count indictment charging 14 individuals with a range of offenses related to corruption in

 the world of organized soccer, including racketeering conspiracy, substantive and

 conspiratorial wire fraud and money laundering, and tax and naturalization offenses. ECF

 Dkt. No. 1. On November 25, 2015, the grand jury returned a 92-count first superseding

 indictment charging 16 additional defendants. ECF Dkt. No. 102. In late 2016 and early

 2017, the five defendants before the Court who had not pleaded guilty each moved to sever

 his case from the other four defendants. ECF Dkt. Nos. 462 (Juan Ángel Napout), 529-30

 (José Maria Marin), 531-33 (Costas Takkas), 534 (Hector Trujillo), and 541 (Manuel Burga).

 The government opposed the motions and the Court held oral argument on April 6, 2017.

 ECF Dkt. No. 546, 04/06/2017 (“Transcript dated April 6, 2017”). On May 22, 2017, the


                                                 2
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 4 of 26 PageID #: 24683




 Court issued an order denying all five motions. ECF Dkt. No. 593 (“2017 Severance

 Order”). On June 14, 2017, following the guilty pleas of Takkas and Trujillo, and in

 anticipation of the trial, the grand jury returned a seven-count second superseding indictment

 against Napout, Burga, and Marin, which omitted the charges and allegations against the

 defendants who would not be at trial. ECF Dkt. No. 604. The case proceeded to trial in

 November 2017 resulting in the convictions of Napout and Marin (the “2017 Trial”).

                On March 18, 2020, the grand jury returned a 53-count, third superseding

 indictment. ECF Dkt. No. 1337 (the “Indictment”). The Indictment charges 17 defendants

 (including four additional defendants charged for the first time) with the same offenses

 alleged in the earlier indictments. Three of the charged defendants – Full Play, Lopez, and

 Martinez – have been arraigned on the Indictment and are currently before the Court pending

 trial. With the exception of one defendant, the remaining fourteen defendants were all

 charged in the underlying indictments but remain overseas and have not yet come within the

 jurisdiction of the Court.1

                Consistent with previous indictments returned in this case, the Indictment

 alleges a decades-long RICO conspiracy among soccer officials, sports marketing executives,



        1
          Some of these fourteen defendants are subject to extradition proceedings, others not.
 For instance, the defendant Jack Warner has been fighting extradition from Trinidad &
 Tobago since having been charged in the original indictment in May 2015. By contrast, the
 defendants Marco Polo Del Nero and Ricardo Teixeira, both Brazilian nationals who were
 indicted in the first superseding indictment, are not subject to extradition from their home
 country. See Art. VII, Treaty of Extradition Between the United States of America and the
 United States of Brazil, dated January 13, 1961 (providing that there is “no obligation upon
 the requested State to grant the extradition of a person who is a national of the requested
 State”). Defendant Gerard Romy was charged for the first time is the Indictment but remains
 a fugitive overseas.



                                               3
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 5 of 26 PageID #: 24684




 and intermediaries to corrupt an association-in-fact enterprise comprising the Fédération

 Internationale de Football Association (“FIFA”) and its constituent continental and regional

 confederations and national associations, which together organized and regulated the sport of

 soccer around the world, as well as various sports marketing companies that commercialize

 the sport. The conspirators corrupted the enterprise through, among other things, the

 solicitation, offer, payment, and receipt of bribes and kickbacks, thus depriving FIFA and its

 constituent confederations and associations of the right to the honest services of their

 officials.

               The Indictment, like the previous indictments, also alleges various fraudulent

 schemes and related wire fraud and money laundering offenses, among others, both as

 predicate racketeering activity in support of the RICO conspiracy alleged in Count One and

 as stand-alone crimes. Full Play, for example, is charged with the racketeering conspiracy

 alleged in Count One and with predicate wire fraud and money laundering offenses relating

 to its involvement in schemes to pay bribes and kickbacks to, among others, officials of

 CONMEBOL, the confederation governing soccer in South America. Specifically, Full Play

 is charged along with various co-defendants for its involvement in schemes involving the

 payment of bribes to secure media and marketing rights to (1) the Copa Libertadores, a

 prominent annual men’s club team tournament in South America, and other club tournaments

 and events in the region (Counts 9-21 (the “Copa Libertadores Counts”)); (2) the Copa

 América, a quadrennial national-team tournament organized by CONMEBOL (Counts 29-36

 (the “Copa América Counts”)); and (3) various World Cup qualifier and “friendly” matches

 played by national teams associated with CONMEBOL’s member soccer federations (Counts

 27-28 (the “Qualifier/Friendly Counts”)).

                                                4
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 6 of 26 PageID #: 24685




                Lopez and Martinez are charged together with Full Play and others in all of the

 Copa Libertadores Counts, which are based on the same Copa Libertadores Scheme that was

 alleged in each of the earlier indictments and proved in the 2017 Trial. The evidence in the

 upcoming trial will establish, as it did during the 2017 Trial, that Full Play served as an

 intermediary in the Copa Libertadores Scheme, which was designed to funnel millions of

 dollars in bribes funded by Fox and its partner, Argentine sports marketing and production

 company Torneos y Competencias, SA (“Torneos”), to numerous CONMEBOL officials in

 exchange for the lucrative broadcasting rights to the Copa Libertadores and other events.

 The evidence will further establish that Lopez and Martinez, formerly high-ranking

 executives of Fox subsidiaries responsible for developing and carrying out Fox’s sports

 broadcasting businesses in Latin America, joined Full Play and other conspirators in the

 years-long scheme. Lopez and Martinez relied on support secured through the payment of

 these bribes to advance related business interests of Fox, including to obtain confidential

 bidding information relating to the sale of rights to broadcast the 2018 and 2022 World Cup

 tournaments in the United States, rights that Fox successfully obtained. The Copa

 Libertadores Counts include substantive wire fraud offenses relating to transfers of funds

 from Fox businesses in the United States in support of the Copa Libertadores Scheme.

                                          ARGUMENT

                Defendants Lopez and Martinez argue that they should be severed from Full

 Play – and the 14 other defendants charged in the Indictment – and be permitted to stand trial

 on the Copa Libertadores Counts alone, and that Full Play should be tried separately on the

 very same counts and the other counts in which it is charged. The crux of their argument is

 that their joinder with other defendants, and the joinder of the Copa Libertadores Counts with


                                                 5
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 7 of 26 PageID #: 24686




 other charges in the Indictment, was improper because the RICO count “encompasses 12

 separate and free-standing schemes,” the Copa Libertadores Scheme is “unrelated to the

 broader RICO” conspiracy, and, other than shared defendants, the Copa Libertadores Counts

 have “no other factual connection” with the other charges in the Indictment. Mot. at 4, 6.

 Lopez and Martinez argue further that a joint trial with Full Play will cause them unfair

 prejudice by exposing the jury to evidence admissible only as to Full Play but not as to them.

 Mot. at 15. Full Play, in turn, argues that it will be prejudiced by defense arguments from

 Lopez and Martinez painting Full Play as the “true target” of the prosecution. FP Mot. at 3.

               Each of these arguments is meritless. As is clear from the allegations set forth

 in the Indictment, and clearer still from the record of the 2017 Trial, the Copa Libertadores

 Counts are a component part of the RICO conspiracy charged in Count One and involve

 defendants, relationships, governance structures, commercial activity, and criminal conduct

 that overlap and is inextricably intertwined with the factual context and conduct at issue in

 many of the other charges in the Indictment, including all of those in which Full Play is

 named. Severing the Copa Libertadores Counts, and severing Full Play even as to those

 counts, would cause enormous inefficiencies in the resolution of this prosecution, wasting

 time and resources of the government, the Court, witnesses, and jurors, among others.

 Conversely, a joint trial of Lopez, Martinez, and Full Play would provide precisely the sort of

 efficiency and conservation of judicial and related resources the joinder rules were designed

 to encourage, all while posing minimal, if any, risk of prejudice—a risk that, to the extent it

 exists, can be easily mitigated through orderly presentation of evidence and instructions from

 the Court.

               Accordingly, the motions should be denied.

                                                6
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 8 of 26 PageID #: 24687




 I.     Legal Standards for Joinder and Severance

                Rule 8(a) of the Federal Rules of Criminal Procedure governs the joinder of

 offenses, whereas Rule 8(b) governs the joinder of defendants. Where, as here, the joinder

 involves both multiple offenses and multiple defendants, Rule 8(b) must be applied. United

 States v. Turoff, 853 F.2d 1037, 1043 (2d Cir. 1988). Rule 8(b) provides that two or more

 defendants may be joined in a single indictment “if they are alleged to have participated in

 the same act or transaction, or in the same series of acts or transactions, constituting an

 offense or offenses.” Fed. R. Crim. P. 8(b). The Second Circuit has “interpreted the ‘same

 series of acts or transactions’ language of Rule 8(b) to mean that joinder is proper where two

 or more persons’ criminal acts are unified by some substantial identity of facts or

 participants, or arise out of a common plan or scheme.” United States v. Rittweger, 524 F.3d

 171, 177 (2d Cir. 2008) (some internal quotation marks omitted). In this context, courts

 “apply a commonsense rule to decide whether, in light of the factual overlap among charges,

 joint proceedings would produce sufficient efficiencies such that joinder is proper

 notwithstanding the possibility of prejudice to either or both of the defendants resulting from

 the joinder.” United States v. Shellef, 507 F.3d 82, 98 (2d Cir. 2007) (internal quotation

 marks omitted). Rule 8(b) is satisfied by either a “substantial identity of facts or

 participants” or “a common plan or scheme”; it does not require both. Rittweger, 524 F.3d at

 177. “Under this rule [8(b)], ‘a non-frivolous conspiracy charge’ is generally sufficient to

 support joinder.” 2017 Severance Order (ECF Dkt. No. 593) at 5 (quoting United States v.

 Nerlinger, 862 F.2d 967, 973 (2d Cir. 1988)).

                If joinder is proper, a defendant may move pursuant to Federal Rule of

 Criminal Procedure 14(a) for severance where a joint trial would prejudice a defendant. Id.

                                                 7
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 9 of 26 PageID #: 24688




 (citing Fed. R. Crim. P. 14(a); United States v. Spinelli, 352 F.3d 48, 54 (2d Cir. 2003)).

 “Given the ‘preference in the federal system for joint trials of defendants who are indicted

 together,’ a severance should be granted only where ‘there is a serious risk that a joint trial

 would compromise a specific trial right of one of the defendants, or prevent the jury from

 making a reliable judgment about guilt or innocence.’” Id. at 5-6 (quoting Zafiro v. United

 States, 506 U.S. 534, 537-39 (1993); and citing United States v. Ventura, 724 F.2d 305, 312

 (2d Cir. 1983) (“We have held repeatedly that, absent a showing of substantial prejudice,

 defendants who are jointly indicted should be jointly tried.”)); United States v. Page, 657

 F.3d 126, 129 (2d Cir. 2011) (“[T]he defendant [must] demonstrate[] that the failure to sever

 [would] cause[] him substantial prejudice in the form of a miscarriage of justice.”)). “In

 addition, even where a defendant shows a risk of prejudice, ‘less drastic measures’ than

 severance, ‘such as limiting instructions, often will suffice to cure any risk of prejudice.’”

 Id. at 6 (quoting Zafiro, 506 U.S. at 539); see also United States v. Feyrer, 333 F.3d 110, 114

 (2d Cir. 2003) (even where the risk of prejudice is high, “less drastic measures—such as

 limiting instructions—often suffice as an alternative to granting a Rule 14 severance

 motion”).

                A properly joined defendant seeking severance thus carries a heavy burden of

 showing that joinder will result in “substantial prejudice” to his right to a fair trial. United

 States v. Amato, 15 F.3d 230, 237 (2d Cir. 1994) (internal quotation marks omitted); see also

 United States v. Cardascia, 951 F.2d 474, 482 (2d Cir. 1991) (“The defendant must establish

 prejudice so great as to deny him a fair trial.”); United States v. Ventura, 724 F.2d 305, 312

 (2d Cir. 1983) (“We have held repeatedly that, absent a showing of substantial prejudice,

 defendants who are jointly indicted should be jointly tried.”). In addition, a defendant

                                                  8
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 10 of 26 PageID #: 24689




  seeking severance must show that “the prejudice to him from joinder is sufficiently severe to

  outweigh the judicial economy that would be realized by avoiding lengthy multiple trials.”

  United States v. Lanza, 790 F.2d 1015, 1019 (2d Cir. 1986) (internal quotation marks

  omitted). Such a showing is difficult to make because the “risks of prejudice attendant in a

  joint trial are presumptively outweighed by the conservation of time, money, and scarce

  judicial resources that a joint trial permits.” United States v. Jimenez, 824 F. Supp. 351, 366

  (S.D.N.Y. 1993).

                The decision whether to grant a motion for severance is committed to the

  sound discretion of the trial judge and will not be disturbed on appeal absent a showing that a

  defendant was substantially prejudiced by a joint trial. See United States v. Casamento, 887

  F.2d 1141, 1149 (2d Cir. 1989); United States v. Stirling, 571 F.2d 708, 733 (2d Cir. 1978)

  (absent misjoinder, a severance motion is committed to the discretion of the trial court and is

  “virtually unreviewable” (quoting 8 James Wm. Moore et al., Moore’s Federal Practice

  ¶ 14.02(1), at 14-3 (2d ed. 1977))).

  II.    Analysis

                The defendants’ severance motions rest on two foundational propositions:

  First, the defendants contend that the Copa Libertadores Counts share no factual overlap,

  other than common defendants, with the other charges in the Indictment; and second, Lopez

  and Martinez argue that a joint trial will cause unfair “spillover” prejudice by tainting them

  with racketeering evidence admissible only as to Full Play, who, in turn, argues that it will be

  prejudiced by exposure to arguments that it is a more culpable defendant. Neither

  proposition is supported by the charging language set forth in the Indictment, the factual

  record of this case, or the law applicable to joinder and severance.

                                                 9
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 11 of 26 PageID #: 24690




         A.      Lopez and Martinez Were Properly Joined With Full Play

                 As a threshold matter, to the extent Lopez and Martinez seek severance from

  Full Play even as to the Copa Libertadores Counts, in which Lopez, Martinez, and Full Play

  are charged together as co-defendants, the motion is frivolous. As to those counts, the

  defendants are charged with their involvement in the very same criminal conduct, including

  multiple “non-frivolous conspiracy charge[s].” See 2017 Severance Order (ECF Dkt. No.

  593) at 5 (“Under this rule [8(b)], ‘a non-frivolous conspiracy charge’ is generally sufficient

  to support joinder.”) (quoting Nerlinger, 862 F.2d at 973). This alone is a sufficient basis for

  the Court to reject the defendants’ motion for an entirely separate trial.

                 The defendants’ further contention that the Copa Libertadores Counts and the

  scheme alleged therein are insufficiently related to the RICO count and other counts in the

  indictment to permit joinder also fails. First, and most obviously, the Copa Libertadores

  Scheme is a component part of the RICO count, in that the wire fraud and money laundering

  offenses committed in connection with the Copa Libertadores Scheme are alleged as

  predicate criminal activity the conspirators agreed to commit in furtherance of the RICO

  conspiracy. See United States v. Weisman, 624 F.2d 1118, 1129 (2d Cir. 1980) (in multi-

  defendant, multi-count case, defendant who was charged with bankruptcy fraud but was not

  named as a defendant in RICO count was properly joined where pattern of racketeering

  activity alleged in the indictment included the predicate act of bankruptcy fraud with which

  the defendant was charged); United States v. Garcia, 848 F.2d 1324, 1333 (2d Cir. 1988),

  rev’d on other grounds, Gomez v. United States, 490 U.S. 858 (1989) (“[A]ll of the counts in

  the indictment concerning the non-RICO appellants were charged also in the RICO count as

  predicate racketeering acts against [other defendants]. Joinder of these defendants in the

                                                 10
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 12 of 26 PageID #: 24691




  same indictment was therefore proper under Fed. R. Crim. P. 8(b), even though multiple

  conspiracies were charged and even though some defendants were not named in all the

  conspiracy counts, which also constituted RICO predicate offenses, or in the overarching

  RICO count.”); see also Rittweger, 524 F.3d at 177 (joinder of defendants charged with

  separate securities fraud and wire fraud conspiracies permissible where the indictment

  alleged that the two conspiracies shared a common plan to induce investment in a Ponzi

  scheme, and the conspiracies had some common defendants); cf. Feyrer, 333 F.3d at 114

  (upholding joinder of co-defendants although neither party was charged in the conspiracy

  counts of the other).

                 Second, the two schemes share common defendants – indeed, with the

  exception of Lopez and Martinez, every defendant charged in the Copa Libertadores Counts

  is also a defendant in the RICO conspiracy count. See, e.g., United States v. Cervone, 907

  F.2d 332, 341 (2d Cir. 1990) (affirming denial of severance motion by defendant who was

  the lone defendant charged in the two counts naming him, was not charged in the RICO

  conspiracy count, and was the only defendant of 18 indicted together that was not charged

  jointly in any count with a defendant named in the RICO count).

                 Third, there is substantial overlap in the facts underlying the Copa

  Libertadores Counts, the RICO count, and other charges in the Indictment, particularly as to

  those counts in which Full Play is named as a defendant. See United States v. Attanasio, 870

  F.2d 809, 815 (2d Cir. 1989) (upholding joinder of defendants involved in separate

  conspiracies on the grounds that the conspiracies shared a common purpose and there was

  “an overlap of participants and acts”); Turoff, 853 F.2d at 1044 (holding joinder of offenses

  proper where one offense “stemmed from the other” and “the proof of one scheme [was]

                                                 11
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 13 of 26 PageID #: 24692




  indispensable for a full understanding of the other”); cf. Rittweger, 524 F.3d at 177

  (upholding joinder of defendants involved in separate conspiracies even where, unlike here,

  the connection between the two charged conspiracies was “tenuous” in that they involved

  some common defendants and similar modus operandi but otherwise did not have

  substantially overlapping facts). To give just a few examples, the Copa Libertadores Counts

  and all of the counts in which Full Play is named involve (1) the payment of bribes to secure

  media and marketing rights to soccer tournaments or events organized by FIFA or its

  constituent confederations; (2) the theft of honest services in violation of fiduciary duties

  established through, among other things, FIFA’s and CONMEBOL’s code of ethics; (3) Full

  Play’s role as either a facilitator or direct payor of bribes to soccer officials; (4) the tracking

  of bribe payments in a ledger maintained by a Full Play executive; and (5) bank accounts

  maintained by Full Play in the United States and elsewhere.

                 Finally, the evidence the government intends to adduce to establish the RICO

  count overlaps substantially with the evidence it will adduce to prove the Copa Libertadores

  Counts. This is clear from the overlap in facts alleged in the Indictment, including, among

  other things, the common defendants, victims, duties, and methods and means of criminal

  conduct. The Court, however, need not rely on the allegations alone, because it presided

  over the 2017 Trial during which the very same RICO count and the very same wire fraud

  and money laundering conspiracies alleged in the Copa Libertadores Counts were proven

  beyond a reasonable doubt to a jury through substantially overlapping evidence. Indeed, of

  the 28 witnesses who testified in the 2017 trial, 24 provided evidence relevant to both the




                                                   12
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 14 of 26 PageID #: 24693




  RICO count and Copa Libertadores Counts.2 While the government does not here commit to

  any particular list of witnesses, the record of the 2017 Trial establishes the substantial

  overlap in proof that is sure to characterize any trial of Lopez, Martinez, and Full Play.

                 The overlap in proof flowed in part from the interconnected nature of many of

  the schemes charged as components of the RICO count, particularly with respect to schemes

  in which Full Play is alleged to have participated. See, e.g., Trial Tr. 1582-85 (testimony of

  Luis Bedoya regarding, among other things, ties between Copa Libertadores and Copa

  America schemes); GX-601 at 8-9 (ledger of bribe payments to Luis Chiriboga, the former

  president of the Ecuadoran federation, for the Copa América (“CA”), Copa Libertadores

  (“FOX” and “CL”), friendlies (“Amistosos”), and qualifiers (“Eliminatorias”); see also Trial

  Tr. 1154 (witness Santiago Peña explained that “FOX” was a reference to the Copa

  Libertadores bribes).

                 In support of their argument that a joint trial will result in undue prejudice,

  Martinez and Lopez overstate the scope of the proof likely to be adduced at the upcoming

  trial by focusing on the Indictment as a whole, rather that the aspects of the charges that

  pertain to the defendants before the Court, and they understate the significance of the Copa

  Libertadores Scheme to the RICO conspiracy. Martinez and Lopez reference the “17

  defendants and many more co-conspirators in 12 different conspiracies involving bribes paid

  to officials of at least 10 different national and international soccer organizations in 4 global

  regions on 2 continents over the course of nearly 20 years,” refer to the RICO conspiracy as a


         2
            The remaining witnesses were called in connection with Napout’s obstruction of
  justice, a topic not at issue in the upcoming trial, or the Copa do Brasil scheme involving
  only the defendants Marin, Teixeira, and Del Nero.



                                                  13
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 15 of 26 PageID #: 24694




  “sprawling saga,” and describe the “surfeit of evidence about an enterprise allegedly

  corrupted by two decades of bribes” and conduct that “occurred as far back as fifteen years

  ago, with people [Martinez and Lopez] have never spoken to, and by businesses they did not

  oversee.” Mot. at 3-4. The five defendants who previously moved for severance in this case

  made similar arguments. See Hearing Transcript dated Apr. 6, 2017 at 18 (Court noting that

  defendants were “similarly claiming that the mountain of evidence will be about some other

  defendants”); 18-19 (counsel for Marin arguing, “you have the five of us here going to trial

  and an indictment that’s got, you know, all this stuff in there . . . [and] the government wants

  to put in the evidence of 236 paragraphs [as] to these five gents over here”); 21 (counsel for

  Burga complaining, the indictment was “an excuse to let in the kitchen sink”); 30 (counsel

  for Takkas worrying about a trial “based on 38 different schemes over 25 years”).

                 The trial that resulted, after the Court denied severance, did not resemble the

  sprawling, unwieldy affair the defendants had predicted. Rather, prior to the 2017 Trial, the

  government obtained a superseding indictment, effectively severing the defendants not

  before the Court, and the government presented evidence of only the trial defendants’ guilt,

  tailoring its racketeering evidence to those aspects of the conspiracy most relevant to the

  defendants before the Court. Here too, the government anticipates consenting to severance

  of – or seeking a superseding trial indictment effectively severing – overseas defendants, and

  charges related solely to those defendants, and proving at trial only the guilt of the

  defendants before the Court.3


         3
          To the extent the Motion seeks severance now of defendants not before the Court
  and offenses in which Full Play is not named as a defendant, the government opposes the
  Motion as premature, but concedes that severance of some sort is all but certain before trial.



                                                 14
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 16 of 26 PageID #: 24695




                 Next, in their effort to brush past the obvious points of overlap among the

  Copa Libertadores Counts and the additional charges against Full Play, defendants Lopez

  and Martinez define the Copa Libertadores Scheme too narrowly and at the most granular

  level of specificity. For example, they note that T&T Sports Marketing Ltd. – the entity that

  held the rights to the Copa Libertadores and was originally a joint venture between Traffic

  Sports and Torneos and, later, Fox and Torneos – was not involved in schemes other than the

  Copa Libertadores Scheme, and that the wires in the Copa Libertadores Scheme were

  different from those in other schemes. Mot. at 10-11. Differences of this sort exist between

  most, if not all, distinct offenses, but the joinder rules do not require overlap so tight as to

  render any distinct offense necessarily severable.

                 As the Motion concedes, joinder is proper where “proof of one scheme is

  indispensable for a full understanding of the other,” or where “one scheme stemmed from the

  other, such that one scheme is ‘part and parcel’ of the other.” Mot. at 8-9. Here, proof of the

  Copa Libertadores Counts will not only overlap with proof of the RICO count and the other

  charges against Full Play, but this evidence will be essential to understanding the RICO

  conspiracy of which it was a part; and evidence of the RICO conspiracy will likewise be

  essential to understanding the Copa Libertadores Counts. Thus, not only should the charges

  be tried together, see Rittweger, 524 F.3d at 178 (upholding joinder of defendants involved

  in separate conspiracies even where, unlike here, the connection between the two charged



          The government also opposes Lopez and Martinez’s derivative motion to strike
  language from the Indictment as similarly premature. As it did in 2017, when defendants not
  before the Court are severed, the government will consent to – or seek a superseding
  indictment effecting – the removal of those portions of the Indictment that address
  allegations against defendants not before the Court.

                                                  15
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 17 of 26 PageID #: 24696




  conspiracies was “tenuous”); Attanasio, 870 F.2d at 815 (upholding joinder of defendants

  involved in separate conspiracies on the grounds that the conspiracies shared a common

  purpose and there was “an overlap of participants and acts”), but much of the evidence of the

  charges against Full Play will be admissible against Lopez and Martinez as well, and would

  be even if severance were granted, to “complete the story of the crime[s] on trial.” United

  States v. Gonzalez, 110 F.3d 936, 941-42 (2d Cir. 1997).4

                 To give just one example, Full Play officer Santiago Peña must be able to

  explain the complete Full Play bribe ledger, not just the line items related to the Copa

  Libertadores, as the amounts owed and payed are interspersed and relate to the Copa

  América, qualifiers, and friendlies. In other words, because much of the evidence of the

  Copa Libertadores Scheme is inextricably intertwined with evidence of the other crimes

  charged against Full Play and the evidence of Full Play’s crimes completes the story of the

  Copa Liberatores Scheme, such evidence is admissible as to each of the three defendants.

  See, e.g., Gonzalez, 110 F.3d at 941-42 (“It is well established that ‘evidence of uncharged

  criminal activity is not considered “other crimes” evidence under Rule 404(b) if it “arose out

  of the same transaction or series of transactions as the charged offense, if it [is] inextricably

  intertwined with the evidence regarding the charged offense, or if it is necessary to complete



         4
           The government is also permitted to elicit other acts evidence from a cooperating
  witness insofar as those acts constitute impeachment material that the witness may be cross-
  examined about by the defense. See, e.g., United States v. Coonan, 938 F.2d 1553, 1561 (2d
  Cir. 1991) (“[S]ince the witnesses were participants in the events about which they testified,
  it was appropriate for the prosecution to elicit testimony during direct examination that
  exposed details damaging to their credibility. In this manner, the prosecution was able to
  avoid the appearance that it was concealing impeachment evidence from the jury.”).




                                                  16
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 18 of 26 PageID #: 24697




  the story of the crime [on] trial.’”) (quoting United States v. Towne, 870 F.2d 880, 886 (2d.

  Cir. 1989) (alteration in original)).5

                 Notably, in arguing that they have been improperly joined, the defendants

  ignore the Court’s ruling on the earlier severance motions in this case, and rely on cases that

  are clearly distinguishable from the instant case. Mot. at 11-13. In United States v. Giraldo,

  859 F. Supp. 52, 54 (E.D.N.Y. 1994), and United States v. Gentile, 60 F.R.D. 686, 687

  (E.D.N.Y. 1973), the court granted severance because – in stark contrast to Lopez, Martinez,

  and Full Play here – the joined defendants in those cases were not alleged to have

  participated in conspiracies that shared a common plan and a substantial overlap of facts and

  participants. In Giraldo, the court held that joinder was impermissible because, although the

  government had alleged that all of the drug sales were made to a single cooperating witness,

  it had not alleged that the two charged conspiracies “shared a common plan,” temporally

  overlapped, or were “unified by a substantial identity of participants.” 859 F. Supp. at 54-55.

                 Similarly, in Gentile, the court granted severance based on its finding that

  “there is nothing in the indictment which shows that either [of Gentile’s two co-defendants]

  acted in concert with each other, that they participated in a common scheme or plan, or that

  either of them participated in Gentile’s activities concerning his own tax problems.” 60

  F.R.D. at 689. Instead, the Gentile court found that the allegations in the indictment and the

  facts elicited in discovery showed that there were “three separate and distinct” bribery

  offenses concerning three separate individuals’ taxes. Id.


         5
           As it did before the 2017 Trial, the government anticipates moving in limine
  regarding the admissibility of other acts by the defendants and their co-conspirators,
  including as to the admissibility of evidence of the Copa América Counts and the
  Qualifier/Friendly Counts as to defendants Lopez and Martinez.

                                                 17
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 19 of 26 PageID #: 24698




                    The defendants’ citation to the remaining cases likewise ignores that here, the

  close relationship between the alleged schemes that are component parts of the RICO

  conspiracy has not only been alleged, but proven. See, e.g., United States v. Lech, 161

  F.R.D. 255, 256-57 (S.D.N.Y. 1995) (granting severance where the government conceded

  that the three schemes charged in the indictment could not be charged in one overall

  conspiracy count and Lech “had no involvement in the other schemes charged”); United

  States v. Kouzmine, 921 F. Supp. 1131, 1133 (S.D.N.Y. 1996) (holding that “there is no

  colorable argument in this case, as the government acknowledges, that both conspiracies

  alleged here were part of a single overarching scheme. Nor is there an identity of

  participants.”); United States v. Ohle, 678 F. Supp. 2d 215, 227 (S.D.N.Y. 2010) (finding

  that “the similarity between the two conspiracies is marginal” and that “the two conspiracies

  do not have a common scheme or plan, nor do they share a substantial identity of facts and

  participants”).

                    In sum, the defendant’s conclusory assertion that the Copa Libertadores

  Counts “are not ‘unified by some substantial identify of facts or participants’ with other

  schemes charged in [the Indictment]” is simply wrong. Mot. at 10 (quoting Cervone, 907

  F.,2d at 341). The law is clear that joinder is proper so long as there is factual overlap or

  overlap in identity of participants. See Attanasio, 870 F.2d at 815 (the acts constituting an

  offense or offenses “must be ‘unified by some substantial identity of facts or participants’”)

  (citing United States v. Porter, 821 F.2d 968, 972 (4th Cir. 1987)). Here, both prongs are

  clearly satisfied and the Court should find that joinder was proper.




                                                   18
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 20 of 26 PageID #: 24699




         B.      The Defendants Will Not Suffer Any Prejudice Warranting Severance

                 Lopez, Martinez, and Full Play argue that severance is warranted pursuant to

  Federal Rule of Criminal Procedure 14(a) because a joint trial would substantially prejudice

  them and confuse the jury. Mot. at 15-17; FP Mot. at 5-8. Specifically, Lopez and Martinez

  contend that, because they are charged only in the Copa Libertadores Counts and not in the

  RICO count, they will suffer unfair “spillover prejudice” from the admission of evidence

  related to Full Play. And Full Play asserts that it will be prejudiced by “double prosecution”

  by the government and co-defendants Lopez and Martinez, who will argue that Full Play is

  the “true target” of the government’s investigation. These arguments are meritless.

                 Lopez and Martinez fall far short of establishing that they will suffer spillover

  prejudice at a joint trial. As an initial matter, Lopez and Martinez rest their prejudice

  argument in part on the notion that they are minor players in the Copa Libertadores Scheme.

  Not so. The evidence will establish that their role was important to the scheme and they

  were among the primary beneficiaries of the scheme. In any event, even if the evidence were

  to show that they were relatively less culpable than others charged in the Indictment, that

  difference is not a basis for severance given the efficiencies gained from a joint trial. Indeed,

  the Second Circuit “has repeatedly recognized that joint trials involving defendants who are

  only marginally involved alongside those heavily involved are constitutionally permissible.”

  United States v. Locascio, 6 F.3d 924, 947 (2d Cir. 1993) (collecting cases); see also 2017

  Severance Order (ECF Dkt. No. 593) at 10-11 (“the Second Circuit has long recognized that,

  differing levels of culpability and proof are inevitable in any multi-defendant trial and,

  standing alone, are insufficient grounds for separate trials.”) (internal quotation marks and

  citations omitted); United States v. Carson, 702 F.2d 351, 366–67 (2d Cir. 1983) (affirming

                                                 19
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 21 of 26 PageID #: 24700




  court’s denial of severance motion despite the fact that defendant played a less prominent

  role in the drug conspiracy charge and stating, “differing levels of culpability and proof are

  inevitable in any multi-defendant trial and, standing alone, are insufficient grounds for

  separate trials”); United States v. Shkreli et al., 260 F. Supp. 3d 247, 257 (E.D.N.Y. 2017)

  (“It is well established that defendants who played a minor role in a conspiracy may be tried

  with those who played a larger or dominant role. . . . A disparity in the quantity of evidence

  and of proof of culpability are inevitable in any multi-defendant trial, and by themselves do

  not warrant a severance.”) (internal quotation marks and citation omitted).

                 Moreover, this is not a case in which the nature of the crimes charged against

  one defendant is substantially different, or more prejudicial, than that of crimes charged

  against others. This is also not a case where the jury will hear evidence of violence as to one

  defendant that might arguably spill over to taint their view of a co-defendant not charged

  with such a crime, although such joint trials are commonplace. See Hearing Transcript dated

  Apr. 6, 2017 at 35 (Court noting that severance may be appropriate “where you have [] a

  great disparity in the seriousness in the type of crimes that each of the defendants are accused

  of committing” as opposed to where “everyone’s accused of bribery, money laundering, wire

  fraud”). And certainly the admission of evidence of Full Play’s participation in the RICO

  conspiracy – which includes the Copa Libertadores Scheme in which Lopez and Martinez

  played a critical role – would not create a risk of spillover prejudice that would deprive

  Lopez and Martinez of their right to a fair trial. See Nerlinger, 862 F.2d at 974 (holding that

  a defendant who claims that there is a risk of prejudicial spillover from a joint trial “bears an

  extremely heavy burden”); United States v. Bellomo, 954 F. Supp. 630, 649 (S.D.N.Y. 1997)

  (citing Casamento, 887 F.2d at 1149 (holding that a defendant must prove that “prejudice

                                                 20
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 22 of 26 PageID #: 24701




  would be so great as to deprive him of his right to a fair trial.”). Nor is there any basis to

  argue that the admission of evidence related to the RICO conspiracy would confuse the jury,

  as Lopez and Martinez contend (Mot. at 16), because, among other things, as described

  above, much of the evidence against Full Play would come in at a separate trial against

  Martinez and Lopez.

                 Full Play’s argument that a joint trial with Lopez and Martinez will prejudice

  “its constitutional right to a fair trial” by forcing Full Play “to defend itself against what will

  be, in effect, prosecution from both the government and its co-defendants,” fares no better.

  FP Mot. at 5-7. Indeed, Full Play does not come close to satisfying – and does not cite – the

  relevant standard for severance based on antagonistic defenses.

                 That co-defendants tried together may advance defenses that are adversarial to

  one another “clearly does not, alone, require trials to be severed. Were this true, a virtual ban

  on multi-defendant conspiracy trials would ensue since conspirators raise many different and

  conflicting defenses.” United States v. Cardascia, 951 F.2d 474, 482 (2d Cir. 1992).

  Similarly, “[m]ere fingerpointing does not require severance.” Casamento, 887 F.2d 1141

  (quotations omitted); see also United States v. Serpoosh, 919 F.2d 835, 837 (2d Cir. 1990)

  (“The mere fact that codefendants seek to place the blame on each other is not the sort of

  antagonism that requires a severance.”). Such “finger-pointing” or blame-shifting is unlike

  the “rare” circumstance where one defendant has made a clear showing that he will put on

  evidence that is both inconsistent with the government’s theory of the case and inculpates the

  defendant seeking severance, making one defendant a “second prosecutor” of another.

  United States v. Copeland, 336 F. Supp. 2d 223, 224-25 (E.D.N.Y. 2004) (internal quotation

  marks omitted).

                                                  21
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 23 of 26 PageID #: 24702




                Relatedly, “[d]efenses are mutually exclusive or irreconcilable if, in order to

  accept the defense of one defendant, the jury must of necessity convict a second defendant.”

  Cardascia, 951 F.2d at 484. The Supreme Court has held, however, that even “mutually

  antagonistic defenses are not prejudicial per se,” and that severance is not required when

  defendants adopt antagonistic defenses “even if prejudice is shown.” Zafiro, 506 U.S. at

  538-39. Rather, when defendants adopt mutually antagonistic defenses, severance is

  appropriate only if defendants can demonstrate “a serious risk that a joint trial would

  compromise a specific trial right of one of the defendants, or prevent the jury from making a

  reliable judgment about guilt or innocence.” Id. at 539. In Zafiro, severance was not

  required even though both defendants contended at trial that each had been the innocent dupe

  of the other. See 506 U.S. at 539. The Second Circuit has consistently found that mutually

  antagonistic defenses do not require severance except in rare circumstances. See United

  States v. O’Connor, 650 F.3d 839, 858-59 (2d Cir. 2011); In re Terrorist Bombings of U.S.

  Embassies in E. Africa, 552 F.3d 93, 132 (2d Cir. 2008); United States v. Diaz, 176 F.3d 52,

  103-04 (2d Cir. 1999) (upholding denial of severance for antagonistic defenses when one

  defendant testified that a second defendant committed a charged murder and a third

  defendant testified that two defendants had tried to kill him); United States v. Haynes, 16

  F.3d 29, 31-32 (2d Cir. 1994) (severance not required even though defendant was implicated

  by his co-defendant’s testimony).

                Here, Full Play suggests that Lopez and Martinez are likely to argue that the

  allegations and evidence are relatively weak as to them, an argument the government rejects

  but that in any event goes to relative culpability, but are not antagonistic defenses. FP Mot.




                                                22
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 24 of 26 PageID #: 24703




  at 8.6 Full Play’s further argument that Lopez and Martinez will serve, in effect, as a second

  set of prosecutors who affirmatively argue that Full Play is guilty as a means of defending

  themselves is speculative and conclusory. Indeed, given their particular roles in the Copa

  Libertadores Scheme, with Full Play serving primarily as a facilitator of bribe payments to

  soccer officials and Lopez and Martinez serving primarily as downstream beneficiaries of the

  broadcasting rights secured through bribery, it is difficult to imagine a coherent defense

  strategy for Lopez and Martinez that would turn on their affirmatively establishing Full

  Play’s guilt.

                  In this respect, among others, this case is readily distinguishable from Shkreli,

  260 F. Supp. 3d at 257, and United States v. Nordlicht et al., No. 16-CR-640 (BMC), 2018

  WL 1796542, at *2 (E.D.N.Y. Apr. 16, 2018), on which Full Play relies. In those cases, the

  Honorable Kiyo A. Matsumoto and the Honorable Brian M. Cogan, respectively, granted

  severance because, among other factors, at least one defendant in each case had stated his

  intention to establish his co-defendant’s guilt. See Shkreli, 260 F. Supp. 3d at 256 (“A joint

  trial would place on Shkreli an unfair and heavy burden in defending himself against both the

  government and [co-defendant] Greebel” given “the stated intention of Greebel’s counsel . . .

  [that he] will act as a second prosecutor against Shkreli, by arguing that Shkreli is guilty and



         6
           See Hearing Transcript dated Apr. 6, 2017 at 51-52 (“THE COURT: But this is not a
  universe where there was a singular crime that had to be committed by the only two people
  in the room. He could have not taken a bribe, and the other people took a bribe. He may
  disagree that a testifying coconspirator said, ‘Yes, he took a bribe with me,’ but that’s what
  you cross-examine on. That’s not an antagonistic defense. An antagonistic defense is one
  where the jury has to choose one of the defendants as having done the crime. They could
  find based on the evidence that you’ve just cited, or other evidence, that your client didn’t
  commit the crime, and that anyone who says he did is a liar. Flat out. Simple, right? That’s
  not antagonistic. That’s challenging the evidence that the government’s putting forward.”).

                                                  23
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 25 of 26 PageID #: 24704




  that Greebel is, himself, just another victim of Shkreli’s fraud.”); Nordlicht, 2018 WL

  1796542, at *2 (“[Defendant] Shulse’s strategy . . . presents a situation that is an order of

  magnitude more severe than routine accusations and blame-shifting between co-defendants”

  given Shulse’s counsel’s stated intention that he “would essentially make his co-defendants

  face prosecution on two fronts: one attack brought by the Government, an another leveled by

  Shulse.”).

                 In Shkreli, the two defendants were closely tied to one another – Greebel

  served as outside counsel to Shkreli’s company – and each sought to establish that he was a

  victim of the other’s failings – Shkreli of Greebel’s poor advice, Greebel of Shkreli’s

  fraudulent conduct. 260 F. Supp. 3d at 249-55. In Nordlicht, Shulse indicated that he

  intended to argue that his co-defendants, including Nordlicht, perpetrated multiple frauds and

  concealed those frauds from Shulse, and that “when he became aware of what his co-

  defendants were doing, [Shulse] immediately brought it to the attention of the SEC and other

  authorities.” 2018 WL 1796542, at *1. Lopez and Martinez have given no indication that

  they intend to raise arguments along these lines, nor could they plausibly do so. Rather, as

  Full Play all but concedes, Lopez and Martinez are more likely to seek to distance

  themselves from Full Play as much as possible.

                 As this Court recognized in denying severance motions based on antagonistic

  defenses in advance of the 2017 Trial, vague speculation that conflicting defense arguments

  may arise does not support the inefficiency of separate trials. See 2017 Severance Order (ECF

  Dkt. No. 593) at 18 (“In the absence of any concretely identified antagonistic defenses, the

  Court will not assume any. Indeed, this is not a case in which one defendant’s assertion of

  innocence necessarily points the finger at another defendant.”).

                                                 24
Case 1:15-cr-00252-PKC Document 1429 Filed 08/12/20 Page 26 of 26 PageID #: 24705




                 The same analysis applies here, and Full Play’s argument that severance is

  warranted based on a risk of “double prosecution” should be rejected.

                                           *       *     *

                 In summary, applying the “commonsense rule,” severance is clearly not

  warranted in light of the factual overlap among charges and evidence, the extraordinary

  inefficiency that would result from severance, and the lack of prejudice to the defendants

  from a joint trial. Shellef, 507 F.3d at 98.

                                          CONCLUSION

                 For the foregoing reasons, the government respectfully submits that the

  defendants’ motions are without merit and should be denied without prejudice to renewal

  before trial to the limited extent they seek to sever defendants not before the Court and their

  corresponding counts.

  Dated:     Brooklyn, New York
             August 12, 2020

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201


                                                 By:   /s/
                                                       Samuel P. Nitze
                                                       M. Kristin Mace
                                                       Keith D. Edelman
                                                       Patrick T. Hein
                                                       Kaitlin T. Farrell
                                                       Assistant United States Attorneys
                                                       (718) 254-7000




                                                  25
